PER CURIAM.
A question is raised by the counsel for the appellee as to the scope of the review of the proceedings of the trial court which it is permissible to make under the appeal by which the case is brought into this court. A determination of that question is not necessary. The result is the same, whether the scope of the review is restricted, as claimed by the counsel for the appellee, or is broad enough to present the questions discussed by the counsel for the appellant. Assuming that those questions are presented for review, yet the result of an examination of the record is that we reach the conclusion that it does not disclose any ground for a reversal of the judgment. We do not concur in the view, urged by the counsel for the appellant, that the evidence adduced failed to support either count of the complaint. Affirmed.